Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Notice of Allowance
Examiner’s Amendment
Authorization for this examiner’s amendment was given in an interview with Michael R. Casey (Reg. No. 40,294) on 11/29/2021.

Claim 13 (Currently Amended) The medical signal processing apparatus as claimed in claim 1, wherein the plurality of channels includes at least a first channel and a second channel, wherein the plurality of layers includes at least first and second layers, wherein the switching parameter of the first channel is applied to all units of the first channel in the first and second layers, wherein the switching parameter of the second channel is applied to all units of the second channel in the first and second layers, and wherein the 

Reasons for Allowance
Prior art of record (Nguyen, Hsieh, Osumi, and Hua), neither discloses alone, nor teaches in combination functions and features amended in claim 1.  Claim 1 is allowed.  All dependent claims depending from claim 1 are also allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qun Shen whose telephone number is (571) 270-7927.  The examiner can normally be reached on Mon-Friday from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 2661